 

FlLED

Apri| 9, 2019
UNITED STATES DISTRICT COURT FOR THE cLERK, us DlsTRlCT couRT

EASTERN D|STR|CT OF

cALlFoRNlA
EASTERN DISTRICT OF CALIFORNIA ___-M

 

 

 

UNITED STATES OF AMERICA, )
) Case No. 2:19CR00046-MCE-l
Plaintiff, )
v. ) ORDER FOR RELEASE OF
) PERSCN IN CUSTODY
NOE GANDARA-SOTO, )
)
Defendant. )

 

TO: UNITED STATES MARSHAL:

This is to authorize and direct you to release NOE GANDARA-SOTO , Case No. _
2:19CR00046-MCE-1 ,Charge 21 :USC 8 841(a)( l). 846 , from custody subject to the conditions
contained in the attached “Notice to Defendant Beingv Released” and for the following reasons:

Release on Personal Recognizance
j_/ Bail Posted in the Sum of $025)0@0@
msecured Appearanj;éBond§ $M 00 ‘/§ »JE Ag/C/ L”!/W"C»

@,¢/' /'Ma// bow
Appearance Bond with 10% Deposit

Appearance Bond with Surety

_ Corporate Surety Bail Bond
__g/__ (Other) Pretrial conditions as stated on the record.

This release order is not effective until the date defendant has signed and understands the

attached “Notice to Defendant Being Released”.

Issued at Sacrarnento.CA on Aoril 5. 2019 at 2200 pin

By /s/ Allison Claire/s/ Allison Claire

Allison Claire
United States Magistrate Judge

 

Copy 2 - Court

